Ciiamplin, J.
Olive Scott brought an action before a justice of the peace against Hosley, and declared :
*422“That on the twenty-first day of October, 18S4, she sold the defendant five hogs for the value of thirty-two dollars, ■and delivered them to the defendant.”
The defendant pleaded the general issue.
The parties proceeded to trial, and the plaintiff testified in her own behalf that she sold five hogs to defendant for $32, and that he had not paid for them ; that she had possession of the farm, and owns it. On cross-examination she testified that she pays her husband for his work; that the hogs were hors; that she raised them ; also, that her husband, Mr. Scott, does the business for the farm, buying and selling. The following questions were then asked, objected to as irrelevant and immaterial, and the objections sustained, viz.:
“ When Bela Scott, your husband, deeded the farm to you, what did you pay for it, and how did you pay him?”
“ Did your husband sell the hogs to Switzer & Ackley, for which they brought suit against Bela Scott?”
There were other hogs than the ones in question. We think the ruling was correct. The issue was whether plaintiff sold and delivered five hogs to the defendant for $32. It is not perceived how the testimony, whatever the answers might have been, would have tended to prove or disprove the issue between the parties.
Bela Scott was sworn, and testified :
“That he sold the defendant five hogs belonging to the plaintiff, his wife. Told him they were her hogs. Delivered them to the defendant. Deceived five dollars on them. They weighed 800 pounds, at $4.00 per hundred — $32. She owns the property on the farm.”
Winfield Scott testified that he ■
“ Was present when the hogs were sold to defendant. Ilis father told him that they belonged to his mother.”
The defendant was sworn in 1ns own behalf, and testified:
“I bought the hogs of Mr. Scott. He delivered them. I was to pay thirty-two dollars for them. Paid five dollars down. The reason I did not pay the balance, there was a garnishee summons served on me on the twenty-fourth of October, 1884, at the suit of Aaron O. Switzer and Herbert *423J. Ackley, being the firm of Switzer & Ackley, against me as garnishee defendant in the suit against Bela Scott. I know it was a garnishee summons, because 1 read it. I was paid fees as garnishee defendant.”
It was admitted by plaintiff that the defendant had been garnisheed by Switzer & Ackley, and a judgment rendered against Bela Scott.
The defendant offered in evidence the docket of Homy O. Wright, with the entries and proceedings of said case, and the judgment therein, to the introduction of which the plaintiff objected on the ground of irrelevancy and immateriality, which objection was sustained by the court, who thereupon gave judgment for the plaintiff.
The defendant sued out a writ of certiorari to the circuit court, which reversed the judgment, and gave judgment for the defendant.
We think the circuit court erred. The record does not disclose any error in the rulings of the justice. The evidence that Bela Scott informed defendant, wdien he sold the hogs to him, that they belonged to the plaintiff, is uncontradicted. If the defendant was afterwards garnished, as the debtor of Bela Scott, he had it in his power to protect himself against any' liability, as such garnishee, by stating the facts in his disclosure. If he assumed to be the debtor of Bela Scott, he did it at his own risk, and could not in the suit brought by her, introduce evidence of having been garnished as the debtor of Bela Scott. It was immaterial to the issue being tried before the justice. Neither was he in a situation to attack her title to the property sold. He was not a creditor of Bela Scott, nor did he represent any such creditor. Whether any fraud existed between Bela Scott and his wife was no concern of the defendant. lie /would be protected in making payment to her: Tabor v. Van Vranken, 39 Mich. 793 ; Hirth v. Pfeifle, 42 Mich. 31.
The judgment of the circuit court must be reversed, and a judgment entered here against the defendant, William I£. Hosley, for $29.30 damages, and costs of all the courts, in favor of Olive Scott.
The other Justices concurred.